



CONSENT AND SECOND AMENDMENT TO CREDIT AGREEMENT
This CONSENT AND SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of April 25, 2016, by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent and
collateral agent for each member of the Lender Group and the Bank Product
Providers (in such capacities, together with its successors and assigns in such
capacities, “Agent”) and as United States administrative agent for each member
of the Lender Group and the Bank Product Providers (in such capacity, together
with its successors and assigns in such capacity, “US Agent”), WELLS FARGO
CAPITAL FINANCE CORPORATION CANADA, an Ontario corporation, as Canadian
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Canadian Agent”), the Lenders (as defined in the Credit Agreement as
defined below) party hereto, Upland Software, Inc., a Delaware corporation
(“Parent”), each subsidiary of Parent identified on the signature pages hereof
as a “US Borrower” (collectively, the “US Borrowers”) and Upland Software Inc.,
a Canadian federal corporation (“Upland CAD”; collectively with Parent and US
Borrowers each, a “Borrower” and collectively, the “Borrowers”).
WHEREAS, the Borrowers, Agent, US Agent, Canadian Agent and the Lenders are
parties to that certain Credit Agreement dated as of May 14, 2015 (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”);
WHEREAS, the Borrowers have advised Agent that the US Borrowers desire to make a
Delayed Term Loan Draw pursuant to Section 2.14 of the Credit Agreement in an
amount equal to $10,000,000 on the date hereof (the “Specified DDTL Draw”) for
working capital, capital expenditures and general corporate needs (the
“Specified Purposes”);
WHEREAS, pursuant to Section 2.14(b) of the Credit Agreement, Administrative
Borrower is required to deliver to Agent a Delayed Draw Term Loan Notice not
later than ten (10) Business Days prior to the Delayed Draw Term Loan Funding
Date of any proposed Delayed Term Loan Draw (the “Required Notice of
Borrowing”);
WHEREAS, Borrowers have provided Agent with the Required Notice of Borrowing
less than ten (10) days prior to the requested Delayed Draw Term Loan Funding
Date with respect to the proposed Specified DDTL Draw;
WHEREAS, the Specified Purposes constitute a usage of proceeds that without
requisite Lender consent would otherwise constitute a breach of Section 6.11 of
the Credit Agreement, resulting in an Event of Default under Section 8.2(a) of
the Credit Agreement;
WHEREAS, the Borrowers have requested that Agent and the Required Lenders
(a) consent to (i) Administrative Borrower’s delivery of the Required Notice of
Borrowing less than ten (10) Business Days prior to the Delayed Draw Term Loan
Funding Date solely with respect to the Specified DDTL Draw and (ii) the usage
by US Borrowers of the proceeds of the Specified DDTL Draw for the Specified
Purposes, and (b) amend the Credit Agreement in certain respects; and


1





--------------------------------------------------------------------------------





WHEREAS, Agent and the Required Lenders have agreed to the foregoing, in each
case, subject to the terms and conditions contained herein.
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.
2.    Consent. In reliance upon the representations and warranties of each
Borrower set forth in Section 7 below and subject to the satisfaction of the
conditions to effectiveness set forth in Section 6 below, the undersigned
Lenders, constituting Required Lenders pursuant to the Credit Agreement, hereby
consent to:
(a)Administrative Borrower’s delivery of the Required Notice of Borrowing less
than ten (10) Business Days prior to the Delayed Draw Term Loan Funding Date
solely with respect to the Delayed Term Loan Draw constituting the Specified
DDTL Draw; and
(b)    the usage by US Borrowers of the proceeds of the Specified DDTL Draw for
the Specified Purposes.
Except as expressly set forth herein, the foregoing consents are_ limited
consents and shall not constitute (i) a modification or alteration of the terms,
conditions- or covenants of the Credit Agreement or any other Loan Document or
(ii) a waiver, release or limitation upon the exercise by Agent and/or Lenders
of any of their respective rights, legal or equitable thereunder.
3.    Amendments to Credit Agreement. In reliance upon the representations and
warranties of each Borrower set forth in Section 7 below and subject to the
satisfaction of the conditions to effectiveness set forth in Section 6 below,
the Credit Agreement shall be amended as follows:
(a)    Section 2.14(a) of the Credit Agreement is hereby amended to delete the
reference therein to “Delayed Draw Term Loan Draw” and insert in lieu thereof a
reference to “Delayed Term Loan Draw”.
(b)    Clause (b) of the definition of “Permitted Acquisition” set forth on
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:
(b) no Indebtedness will be incurred, assumed, or would exist with respect to
Parent or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clauses (a), (f), (g), (m) or (n) of the definition
of Permitted Indebtedness, and no Liens will be incurred, assumed, or would
exist with respect to the assets of Parent or its Subsidiaries as a result of
such Acquisition other than Permitted Liens,


2





--------------------------------------------------------------------------------





(c)    Clause (g) of the definition of “Permitted Acquisition” set forth on
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:
(g) Administrative Borrower has provided Agent with (i) written notice of the
proposed Acquisition at least 10 Business Days prior to the anticipated closing
date of the proposed Acquisition, (ii) not later than 5 Business Days prior to
the anticipated closing date of the proposed Acquisition, then-current drafts of
the acquisition agreement and other material documents relative to the proposed
Acquisition, which agreement and documents must be reasonably acceptable to
Agent, (iii) not later than the Business Day prior to the anticipated closing
date of the proposed Acquisition, copies of executed or execution versions of
the acquisition agreement and other material documents relative to the proposed
Acquisition, which agreement and documents must be reasonably acceptable to
Agent, and (iv) to the extent not previously delivered, on the closing date of
the proposed Acquisition, copies of the executed acquisition agreement and other
material documents relative to the proposed Acquisition, which agreement and
documents must be reasonably acceptable to Agent,
(d)    Clause (v) of the definition of “Permitted Indebtedness” set forth on
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:
(v) Indebtedness of Advanced Processing & Imaging, Inc. owing to Pacific Western
Bank in an aggregate outstanding amount not to exceed $30,000 at any one time in
respect of credit cards, credit card processing services, debit cards, stored
value cards, commercial cards (including so-called “purchase cards”,
“procurement cards” or “p-cards”) pursuant to that certain Square 1 Bank
Mastercard® Business Credit Card Application and MasterCard® Business Credit
Card Agreement, executed on or about June 17, 2013, and
(e)    Clause (u) of the definition of Permitted Liens” set forth on Schedule
1.1 to the Credit Agreement is hereby amended and restated in its entirety as
follows:
(u) Solely during the period commencing on the Second Amendment Effective Date
and ending on the date that is the 120th day after the Second Amendment
Effective Date, Liens in favor of Pacific Western Bank on cash collateral in an
amount not to exceed $30,000, securing Indebtedness permitted pursuant to clause
(v) of the definition of Permitted Indebtedness,
4.    Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following defined term in alphabetical order:
“Second Amendment Effective Date” means April 25, 2016.
5.    Continuing Effect. Except as expressly set forth in Sections 2 and 3 of
this Amendment, nothing in this Amendment shall constitute a waiver or other
modification of any other terms or provisions of the Credit Agreement or any
other Loan Document, and the Credit Agreement


3





--------------------------------------------------------------------------------





and the other Loan Documents shall remain unchanged and shall continue in full
force and effect, in each case as amended hereby. This Amendment is a Loan
Document.
6.    Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of such Borrower, and further acknowledges that there are no
existing claims, defenses, personal or otherwise, or rights of setoff whatsoever
with respect to the Credit Agreement or any other Loan Document as of the date
hereof. Each Borrower hereby agrees that this Amendment in no way acts as a
release or relinquishment of the Liens and rights securing payments of the
Obligations. The Liens and rights securing payment of the Obligations are hereby
ratified and confirmed by each Borrower in all respects.
7.    Conditions to Effectiveness. This Amendment shall become effective upon
the satisfaction of each of the following conditions precedent, in each case
satisfactory to Agent in AI respects:
(a)    Agent shall have received a copy of this Amendment executed and delivered
by Required Lenders, and each Borrower; and
(b)    no Default or Event of Default shall have occurred and be continuing on
the date thereof or as of the date of the effectiveness of this Amendment.
8.    Representations and Warranties. In order to induce Agent and Lenders to
enter in this Amendment, each Borrower hereby represents and warrants to Agent
and Lenders that:
(a)    after giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which such Borrower is a party are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of this Amendment, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except the such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of such earlier date);
(b)    no Default or Event of Default has occurred and is continuing; and
(c)    this Amendment and the Loan Documents, as amended hereby, constitute
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.
9.    Miscellaneous.


4





--------------------------------------------------------------------------------





(a)    Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.
(b)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
10.    Release.
(a)    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Borrower, on behalf of itself and its
successors, assigns, and other legal representatives (each Borrower and all such
other Persons being hereinafter referred to collectively as the “Releasors” and
individually as a “Releasor”), hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which any Releasor may now own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, in any way related to or in
connection with the Credit Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.
(b)    Each Borrower understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
(c)    Each Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
[Signature Page Follows]


5





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
PARENT AND A US BORROWER:
 
UPLAND SOFTWARE, INC.,
A Delaware corporation


By:    
Name: Michael D. Hill
Title: Chief Financial Officer, Treasurer, Secretary
 
 
 
US BORROWERS:
 
UPLAND SOFTWARE I, INC.,
a Delaware corporation


By:   
Name: Michael D. Hill
Title: Assistant Secretary
 
 
 
 
 
UPLAND SOFTWARE II, INC.,
a Delaware corporation


By:   
Name: Michael D. Hill
Title: Assistant Secretary
 
 
 
 
 
UPLAND SOFTWARE III, LLC,
a Delaware limited liability company


By:   
Name: Michael D. Hill
Title: Assistant Secretary





Signature Page to Consent and Second Amendment to Credit Agreement



--------------------------------------------------------------------------------








 
 
 
 
 
UPLAND SOFTWARE IV, INC.,
a Nebraska corporation


By:   
Name: Michael D. Hill
Title: Assistant Secretary
 
 
 
 
 
UPLAND SOFTWARE V, INC.,
a Delaware corporation


By:   
Name: Michael D. Hill
Title: Assistant Secretary
 
 
 
 
 
UPLAND SOFTWARE VI, LLC,
a New Jersey limited liability company


By:   
Name: Michael D. Hill
Title: Assistant Secretary
 
 
 
 
 
UPLAND SOFTWARE VII, INC.,
a Delaware corporation


By:   
Name: Michael D. Hill
Title: Assistant Secretary
 
 
 
 
 
UPLAND SOFTWARE IX, LLC,
a Delaware limited liability company


By:   
Name: Michael D. Hill
Title: Secretary



Signature Page to Consent and Second Amendment to Credit Agreement



--------------------------------------------------------------------------------







 
 
 
 
 
ULTRIVA, INC.,
a California corporation


By:   
Name: Michael D. Hill
Title: Secretary





Signature Page to Consent and Second Amendment to Credit Agreement



--------------------------------------------------------------------------------







 
 
 
CANADIAN BORROWER:
 
UPLAND SOFTWARE, INC.,
a Canadian federal corporation


By:   
Name: Michael D. Hill
Title: Secretary



Signature Page to Consent and Second Amendment to Credit Agreement



--------------------------------------------------------------------------------







 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, US Agent and as a Lender


By:   
Name: Tiffany Ormon
Title: Director
 
 
 
 
 
WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, an Ontario corporation, as
Canadian Agent and as a Lender


By:   
Name:    
Title:    





Signature Page to Consent and Second Amendment to Credit Agreement



--------------------------------------------------------------------------------







 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, US Agent and as a Lender


By:   
Name: Tiffany Ormon
Title: Director
 
 
 
 
 
WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, an Ontario corporation, as
Canadian Agent and as a Lender


By:   
Name:    
Title:    





Signature Page to Consent and Second Amendment to Credit Agreement

